Citation Nr: 1700428	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  12-34 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder.

2. Entitlement to service connection for a sinus disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1969 to December 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The issue of entitlement to service connection for a sinus disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's acquired psychiatric disorder, diagnosed as an unspecified anxiety disorder, is related to his active military service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, diagnosed as an unspecified anxiety disorder, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran believes that his acquired psychiatric disorder is a result of his active service.  Specifically, he states that while serving in the Persian Gulf as medical personnel, he witnessed fire fights and attended to wounded individuals.  The Veteran claims that he has posttraumatic stress disorder (PTSD), depression and anxiety because of these experiences and has sought continuous treatment for these problems.  

Service connection means that a veteran has a current disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131(West 2014); 38 C.F.R. § 3.303 (a) (2015).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  See 38 C.F.R. § 3.303 (d) (2015).  Service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  See 38 C.F.R. § 3.303(a) (2015); see also Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In addition, service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a) (i.e., the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (5th ed.) (DSM-V), (2) credible supporting evidence that the claimed in-service stressors actually occurred, and (3) a link, established by medical evidence, between the current symptomatology and the claimed in-service stressors.  See 38 C.F.R. §3.304 (f).

Initially, the Board notes that, as concerning the requirement that PTSD be diagnosed in accordance with the DSM-V, although 38 C.F.R. sections 3.384, 4.125, 4.126, 4.127, and 4.130 were updated via a final rule, effective August 4, 2014, in part to substitute references to the DSM-V for the DSM-IV, the changes are applied to applications for benefits received by VA or pending before the AOJ on or after August 4, 2014, but not to claims certified to or pending before the Board, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit.  79 Fed. Reg. 45, 093, 45,094-096 (Aug. 4, 2014).  Accordingly, because the Veteran's case was certified to the Board in January 2013, there is no need to obtain an updated examination report, especially since the Board is granting the claim for service connection for an acquired psychiatric disorder.  See Shinseki v. Sanders, 556 U.S. 396, 409-13 (2009).

The Veteran's service treatment records are unremarkable for any complaints, symptoms, treatment or diagnosis of any psychiatric disorder while on active duty. Post-service private medical treatment records, however, indicate that the Veteran has been treated for depression and anxiety.  See Private medical opinion letter from Dr. R. S.S., received in September 2012.  
	
In addition, a January 2013 private medical opinion from M.M., an advanced practice registered nurse (APRN), from Compass Carolina Health Care Systems, Inc. has been associated with the claims file.  M.M. stated that she had treated the Veteran since December 2012.  She noted that she was responsible for the Veteran's outpatient medication management for the treatment and stabilization of symptoms related to chronic PTSD; rule out (r/o) panic disorder without agoraphobia; adjustment disorder with depressed mood, acute; and r/o depressive disorder, not otherwise specified (NOS).  M.M. commented that the Veteran's PTSD diagnosis stemmed from trauma experienced during the Persian Gulf War PTSD.  She observed that the Veteran endorsed PTSD symptoms including recurrent nightmares, intrusive memories, hypervigilance, particularly in public settings and panic attacks.  M.M. further stated that the Veteran had symptoms related to a panic disorder including feeling jittery, light-headed, an increased heart rate, nausea and feeling the need to get out but having no escape.  In addition, she commented that it remained unclear if these symptoms were related to the Veteran's history of trauma or were an event of a panic disorder without agoraphobia.  

The record also shows that the Veteran had a VA examination in August 2016.  The examiner stated that the Veteran endorsed mild symptoms of anxiety and depression.  She observed that private treatment medical records reflected possible diagnoses of PTSD, r/o panic disorder with agoraphobia, adjustment disorder with depressed mood, and r/o unspecified depressive disorder.  The examiner opined that at the time of the evaluation, the Veteran did not meet the criteria for PTSD, although he did endorse some stressful experiences in the Persian Gulf War, including witnessing fire fights and occasionally tending to wounded individuals, though he denied major casualties.  She noted the Veteran's reports that loud noises and crowded areas exacerbated this anxiety.  She further stated that a diagnosis of agoraphobia was not fully met.  The examiner, therefore, determined that the most appropriate diagnosis was an unspecified anxiety disorder.  She then concluded that the Veteran's unspecified anxiety disorder was as likely as not a function of the reported stressors during the Persian Gulf War.

Although there is conflicting medical evidence of record as to the nature of the Veteran's psychiatric disorder, the Board assigns more probative weight to the August 2016 VA examiner's diagnosis of an unspecified anxiety disorder.  In reaching this conclusion, the Board notes that there is no evidence of record indicating that M.M.'s diagnosis of the Veteran with PTSD was in accordance with the DSM criteria.  Instead, the April 2016 VA examiner in diagnosing the Veteran with an unspecified anxiety disorder ruled out the possibility of any other psychiatric disorder, including PTSD.  

Since the Veteran has been diagnosed with a current psychiatric disorder, unspecified anxiety disorder, and the medical evidence of record shows there is a nexus between the Veteran's current psychiatric symptomatology and the claimed in-service stressors, the Board finds that the evidence is at least in equipoise as to whether his current psychiatric disability is related to his active service.  See 38 C.F.R. §§ 3.303 (a), 3.304(f); Shedden, 381 F.3d at 1166-67.  Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for and acquired psychiatric disorder, diagnosed as an unspecified anxiety disorder, is warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, diagnosed as an unspecified anxiety disorder, is granted.


REMAND

Regarding the Veteran's claim for service connection for a sinus disorder, the evidence of record includes a February 2011 VA examination report.  The examiner diagnosed the Veteran with allergic rhinitis, but opined that it was not related to the allergic rhinitis in 1971 that he was treated for while on active duty due to a lack of documentation showing that he received continuous treatment for this condition after discharge from active duty.  She also stated that it appeared the allergic rhinitis documented in 1971 was acute, episodic and had resolved as there was no follow-up.

The Veteran's STRs, however, show that in July 1971 he was treated for possible tonsillitis.  He was referred to an ear, nose and throat (ENT) specialist.  Subsequently, he had a tonsillectomy.  A December 1972 record indicates he had allergy testing done.  In addition, his July 1973 examination for medical service corps reflects a history of sinusitis.  On a February 1974 report of medical history, the Veteran gave a history of sinusitis and hay fever.  The examiner noted sinusitis and headache, and that the Veteran had been symptomatic.  In October 1975 and July 1976, the Veteran reported a history of sinusitis and hay fever.  The July 1976 clinician noted he had sinusitis and hay fever all from respiratory allergies.  In May 1977, it was noted that the Veteran had occasional hay fever.  In June 1979, June 1980, and October 1984, the Veteran reported a history of sinusitis and hay fever.  At his re-enlistment examination in November 1985, the Veteran reported a history of sinusitis and hay fever, and the clinician documented that the Veteran had hay fever and a sinus condition.  Another report of medical history with an illegible date noted that the Veteran had hay fever, sinusitis with no recent attacks, and allergic rhinitis.  At his retirement examination in November 1989, the Veteran reported a history of sinusitis and hay fever and/or seasonal allergies.

Based on this evidence of record, the February 2011 VA examination is inadequate because it fails to address the Veteran's complete in-service history and treatment.  Therefore, an additional medical opinion must be obtained.

Further, at the Veteran's April 2012 decision review officer (DRO) hearing, the Veteran indicated that he received continuous treatment for his allergic rhinitis.  He stated that he was taking Claritin, Allegra-D and Flonase.  On VA examination in April 2011, the Veteran also indicated that he had been periodically treated with antibiotics.  However, the medical records associated with this treatment have not been obtained or associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify any and all medical care providers that have treated him for his sinus disorder(s) since December 1989, to include any clinician that prescribed antibiotics to treat his sinus problems.  Make arrangements to obtain all records that he adequately identifies. 

2. Thereafter, schedule the Veteran for the appropriate VA examination for his sinus disorder.  In conjunction with the examination, the claims folder must be made available to the examiner for review and this review should be noted.  All indicated tests and studies are to be performed.  

Based on a review of the records contained in the claims file and the results of the examination, the examiner should address the following:

(a) Identify all current sinus disorders found to be present, i.e., sinusitis, allergic rhinitis, seasonal allergies, hay fever, etc.

(b) As to each diagnosed sinus disorder, provide an opinion as to whether it is at least as likely as not (i.e., 50% or greater probability) that it had its clinical onset during active service or is related to any incident of service.  In providing this opinion, the examiner should acknowledge the history and treatment provided in the service treatment records, to include in July 1971 (referral to ENT specialist);  December 1972 allergy testing; history of sinusitis and hay fever provided by the Veteran in July 1973, February 1974, October 1975, July 1976, June 1979, June 1980, October 1984, and November 1985; the February 1974 clinician's notation of sinusitis and headache, and that the Veteran had been symptomatic; the July 1976 clinician's notation that the Veteran had sinusitis and hay fever all from respiratory allergies; the May 1977 notation that the Veteran had occasional hay fever; the November 1985 clinician's notation that the Veteran had hay fever and a sinus condition; the report of medical history with an illegible date noting that the Veteran had hay fever, sinusitis with no recent attacks, and allergic rhinitis; as well as the Veteran's retirement examination in November 1989, wherein reported a history of sinusitis and hay fever and/or seasonal allergies.  The examiner is also asked to carefully consider the Veteran's lay assertions of record when formulating his/her opinion.  

The examiner must provide a comprehensive report including complete explanation for all opinions and conclusions reached

3. Finally, and after undertaking any additional development deemed necessary, readjudicate the claim on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative must be provided with a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


